Opinion issued January 19, 2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00984-CV
———————————
In Continental tire the americas, L.L.C., Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
Relator Continental
Tire The Americas filed a petition for writ of mandamus challenging the trial
court’s[*] October 25, 2011 order
compelling production of certain documents and October 25, 2011 protective
order.  We deny the petition for writ of
mandamus.  See Tex. R. App. P.
52.8(a); Garcia v. Peeples, 734 S.W.2d 343 (Tex. 1987).
PER CURIAM
Panel
consists of Justices Jennings, Huddle, and Massengale.




[*]
          The underlying case is Griselda Hernandez, Individually and on
behalf of the Estate of Juan Jose Hernandez; Erika Hernandez as Permanent
Guardian and on behalf of the minors Julio Cesar Bruno and Yulissa Paula Guillen;
Erika Hernandez also appearing on behalf of the Estate of Journey Miah Ramirez;
and Griselda Hernandez on behalf of the Estate of Claudia Iveth Hernandez v.
Continental Tire The Americas, L.L.C., General Motors L.L.C. and H.G. Rhodes,
Inc. d/b/a Rhodes Auto Sales, Cause No. 2011-06431, in the 234th District
Court of Harris County, Texas.  The
respondent is the Honorable Reece Rondon.